Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I - Figs. 1-6 (modular fishing rod system 100 with rod blank R10 with handle tube HS10, rear grip H20, reel seat RS10, tube upper collar HC10, and tube lower collar HC20; rod sleeve assembly 30 with a rod collar C10, pin P10, and a rod collar assembly C20 with a rod collar C21 which is split into a pair of identical halves C21b-c and with a retainer ring C21a; handle sleeves 20-22; and fastener assembly 10 includes a threaded male fitting and a capsule/compartment that can be utilized for storage of fishing equipment);
Species II - Figs. 1-6 (modular fishing rod system 100 with rod blank R10 with handle tube HS10, rear grip H20, reel seat RS10, tube upper collar HC10, and tube lower collar HC20; rod sleeve assembly 30 with a rod collar C10, pin P10, and a rod collar assembly C20 with a rod collar C21 which is split into a pair of identical halves C21b-c and with a retainer ring C21a; handle sleeves 20-22; and fastener assembly 11 is a thumbscrew having a threaded male fitting);
Species III - Figs. 7-8 (modular fishing rod system 100 with rod blank R10, rod sleeve R20, rod sleeve collar C50, rod sleeve collar C30, collar C40, secondary rod sleeve retention handle collar HC11; fastener assembly 12 that connects handle tube HS20 to rod sleeve RS20 includes a quick connector fastener HC21 that is a push/pull or a twist lock quick release cover that is spring loaded and includes torsion/compression spring S10 which actuates fastener HC21 and actuates bearings B10 to hold nipple of collar 50 when rod sleeve R20 is secured in handle tube HS20, handle tube HS20 includes a component that has an accommodation for the quick release fastener assembly 12 and to house and retain bearings B10, tube HS20 has an interior diameter just larger than the exterior diameter of rod sleeve RS20 and is only slightly larger such that there is no lateral movement perpendicular to the axial direction of rod sleeve RS20 and handle tube HS20, distal rod blank side end of handle tube HS20 has threads to accept and connect to handle collar HC11 which is fitted to the rod from the tip end and restricts the rod sleeve assembly 50 from exiting the handle tube HS20 during fishing, adding a lateral slot into collar HC11 will allow for collar to be fit to the rod blank R10 without sliding it over the tip end of the rod);
Species IV - Fig. 9 (modular fishing rod system 100 includes a single piece handle tube HS30 that is additive manufactured or a drawn tube for example, rod sleeve RS10, collar C10, C20, and pin P10; and fastener TS10 is a thumb screw that is threaded into collar C10 of rod sleeve RS10 through the port located at the proximal end of handle tube HS30, an O-ring may be used in the proximal end of the handle tube HS30 to add a compression lock for the threaded component TS10); and
Species V - Fig. 9 (modular fishing rod system 100 includes a single piece handle tube HS30 that is additive manufactured or a drawn tube for example, rod sleeve RS10, collar C10, C20, and pin P10; and fastener TS20 is a capsule with a threaded rod end that matches the thread pattern in collar C10, used to secure the rod sleeve RS10 to handle tube HS30, an O-ring may be used in the proximal end of the handle tube HS30 to add a compression lock for the threaded component TS20, and components TS21, TS22 are shown as a lid and O ring that create a watertight lid for small item storage such as extra hooks in the compartment of fastener TS20). 
The species are independent or distinct because for example Species III requires a modular fishing rod system 100 with rod blank R10, rod sleeve R20, rod sleeve collar C50, rod sleeve collar C30, collar C40, secondary rod sleeve retention handle collar HC11; fastener assembly 12 that connects handle tube HS20 to rod sleeve RS20 includes a quick connector fastener HC21 that is a push/pull or a twist lock quick release cover that is spring loaded and includes torsion/compression spring S10 which actuates fastener HC21 and actuates bearings B10 to hold nipple of collar 50 when rod sleeve R20 is secured in handle tube HS20, handle tube HS20 includes a component that has an accommodation for the quick release fastener assembly 12 and to house and retain bearings B10, tube HS20 has an interior diameter just larger than the exterior diameter of rod sleeve RS20 and is only slightly larger such that there is no lateral movement perpendicular to the axial direction of rod sleeve RS20 and handle tube HS20, distal rod blank side end of handle tube HS20 has threads to accept and connect to handle collar HC11 which is fitted to the rod from the tip end and restricts the rod sleeve assembly 50 from exiting the handle tube HS20 during fishing, adding a lateral slot into collar HC11 will allow for collar to be fit to the rod blank R10 without sliding it over the tip end of the rod not required in the other Species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, and 6 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA